Citation Nr: 1142108	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  09-02 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for residuals of dental trauma, to include for the purposes of dental treatment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to October 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in November 2010, and a hearing transcript is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he currently has a dental condition, to include missing teeth, due to trauma during service.  He states that he was hit in the face with a box of ammunition that being unloaded from a truck while serving in Germany in 1977 or 1978, which caused him two lose to upper front teeth and to have damage due other teeth.  The Veteran testified that some teeth were removed, some were repaired, and he was given a temporary bridge and then later a "Maryland bridge" during service.  He further testified that service providers drilled a hole in or opened up the roof of his mouth to pull a tooth on at least two occasions.  The Veteran states that he received treatment at the time of injury, as well as follow-up treatment on several occasions.  See, e.g., notice of disagreement, hearing transcript.

Further development is necessary for a fair adjudication of the Veteran's claim.  First, it appears that some service dental records may remain outstanding.  The Veteran's March and July 1970 service entrance examinations merely indicate that his dental condition was "acceptable."  A May 1973 periodic examination then records that the Veteran was missing upper front tooth 11, as well as wisdom teeth (numbers 1, 16, and 17), and that lower tooth number 19 was restorable.  A November 1982 periodic examination then records an abnormality of the mouth and throat, indicating "T&E" of the lower plate, but states that dental condition is acceptable.  A March 1987 periodic physical again indicates acceptable dental condition.  However, dental treatment records at that time appear to indicate a possible bridge over teeth 6 to 13 on the upper teeth, and over teeth 22 to 27 on the lower teeth.  The June 1990 retirement examination does not note any missing teeth, or any defects or diseases.  However, a June 1990 dental record appears to indicate that the Veteran was missing upper front teeth numbers 8 and 11, lower front teeth numbers 22 and 25, and three wisdom teeth (teeth numbers 1, 16, and 32).  

Based on the foregoing, it appears that the Veteran did lose some teeth during service.  However, the cause of the tooth loss remains unclear, as he was noted to have missing teeth both before and after the reported trauma and treatment in 1977 or 1978, and there are currently no dental treatment records in the claims file prior to March 1985.  The Board notes that the service treatment records include records from the Veteran's period in Germany, but the only notation regarding the face was a swollen nose in June 1981, with no trauma.  However, the Veteran appears to have had two possible bridges and additional missing front teeth (numbers 8, 22, and 25) after the reported injury, as noted in the March 1987 and June 1990 records.

As such, upon remand, additional efforts should be made to obtain any outstanding service dental records, specifically to include for the entrance examination and for treatment purposes prior to March 1985.  The Veteran testified during the Board hearing that his initial treatment was at the dispensary in Schweinfurt, Germany, and he had subsequent treatment on several occasions, including in Fort Campbell, Kentucky, in the 2nd Infantry Division in Korea, and at Fort Douglas, Utah.  The Board notes that the Veteran had 7 years and 2 months of foreign service.  See DD Form 214.  Requests should be made to all appropriate agencies, including but not limited to the National Personnel Records Center (NPRC).

Concerning post-service dental care, the Veteran has submitted a November 2010 letter from private provider JXR Dental Offices concerning treatment for fixed bridges, with notations of the currently missing teeth, in March 2008.  The Veteran referenced additional private treatment prior that time, but no VA dental treatment, during the November 2010 hearing.  Upon remand, he should be requested to identify the private providers since service and provide authorization for VA to obtain such records.  Reasonable efforts should be made to obtain any such records.  

Thereafter, the Veteran should be afforded a VA dental examination to determine the nature and etiology of any current dental disorders.  Service connection may be granted for a dental condition of each tooth and periodontal tissue that is shown to have been incurred in or aggravated in the line of duty during active service.  For certain types of dental disorders, the claimant may receive service connection for treatment purposes only, and not for the purpose of compensation.  See 38 U.S.C.A. § 1712  (West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2011).  In particular, tooth loss caused by dental caries (cavity), treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling.  As such, they may be only deemed service connected for the purpose of establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a).  

Service-connected compensation benefits for loss of teeth is only available where such loss is due to loss of substance of the body of the maxilla or mandible, as a result of service trauma or disease such as osteomyelitis (but not periodontal disease).  38 C.F.R. § 4.150, Diagnostic Code 9913, Note.  In contrast, where tooth loss is due to combat wounds or service trauma, but without loss of substance of the body of the maxilla or mandible, service connection may only be granted for treatment purposes.  See 38 C.F.R. § 17.161(c) (Class II(a) eligibility).  Service trauma is defined as an injury or wound produced by an external physical force during performance of military duties, and not the intended result of proper medical treatment.  Nielson v. Shinseki, 607 F.3d 802, 808 (Fed. Cir. 2010).  Further, trauma must be the injury of a natural tooth.  See VAOPGCPREC 5-97 (1997).

In determining service connection for treatment purposes, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  38 C.F.R. § 3.381(c).  Teeth noted as normal at entry will be service-connected for treatment purposes if they were filled or extracted after 180 days or more of active service.  38 C.F.R. § 3.381(d)(1).  Similarly, teeth extracted due to chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381(f).  Third molars (wisdom teeth) will not be considered service-connected for treatment purposes, unless disease or pathology developed after 180 days or more of active service, or was due to combat or in-service trauma.  38 C.F.R. § 3.381(e).  

Service-connected compensation is also available for dental conditions of chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, temporomandibular articulation and limited jaw motion, loss of the ramus, loss of the condyloid process, loss of the hard palate, loss of the maxilla, and malunion or nonunion of the maxilla.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916. 

Accordingly, the VA dental examiner should identify any current dental disorder, to include any missing teeth, or any abnormality of the roof of the mouth.  The examiner should offer an opinion as to whether any such disorder was incurred or aggravated during the Veteran's active service.  In particular, the examiner should indicate whether any missing tooth is the result of the reported trauma in 1977 or 1978, based on all lay and medical evidence of record.  The examiner should also indicate whether any missing tooth is the result of bone loss due to trauma or disease such as osteomyelitis during service.  Additionally, the examiner should indicate whether there is any other disability contemplated by 38 C.F.R. § 4.150.  

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Make additional requests, as necessary, for any outstanding service dental records, specifically to include any dental examination during the March or July 1970 entrance examination, and any treatment records dated from July 1970 through March 1985.  The Veteran has reported treatment at Schweinfurt, Germany; Fort Campbell, Kentucky; in the 2nd Infantry Division in Korea; and at Fort Douglas, Utah.  Requests should be made to all appropriate facilities, including but not limited to the NPRC.

2.  Request the Veteran to identify any non-VA dental providers since his separation from service in October 1990, and to complete an authorization form (VA Form 21-4142) to allow VA to obtain such records.  After receiving the necessary authorization, make reasonable requests to obtain such records.  

3.  All requests and all responses for the above-described records, including negative responses, must be documented in the claims file.  All records received must be associated with the claims file.  Requests for Federal records, including service dental records, must continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  If such a determination is made, a formal finding should be documented in the claims file.  Reasonable requests must be made to obtain any identified non-Federal records.  If any records cannot be obtained after making appropriate requests, the Veteran should be notified of any missing records and the attempts made to obtain them, and allowed an opportunity to provide such records.

4.  After completing the above-described development, schedule the Veteran for a VA examination to determine the nature and etiology of any current dental disorder.  The entire claims file and a copy of this remand should be made available to for review, and such review should be noted in the examination report.  All necessary studies and tests must be conducted, and all results should be associated with the claims file.  The examiner is requested to respond to the following:

(a)  Identify all current dental disorders, specifically to include any missing teeth, listed by tooth number, and any abnormality in the roof of the mouth.  Please specify whether there is chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, temporomandibular articulation or limited jaw motion, loss of the ramus, loss of the condyloid process, loss of the hard palate, loss of the maxilla, or malunion or nonunion of the maxilla (as contemplated by 38 C.F.R. § 4.150).

(b)  For any diagnosed disorder, state whether it is at least as likely as not (probability of 50 percent or more) that such disorder was incurred or aggravated during the Veteran's service from July 1970 to October 1990.  In offering such opinions, please discuss the significance of any pertinent evidence in the Veteran's service dental records, including but not limited to the notations in May 1973, November 1982, March 1987, and June 1990.  In particular, please respond do the following:

(1)  For any missing tooth, is it at least as likely as not that such was the result of the reported trauma in 1977 or 1978, or in-service disease such as osteomyelitis?  

(2)  Additionally, is it at least as likely as not that the loss of any given tooth was the result of loss of substance of the body of the maxilla or mandible due to service trauma or disease such as osteomyelitis?  

(3)  Alternatively, is the loss of any given tooth due to periodontal disease?  

(4)  For any missing tooth, state whether the loss of that tooth (or lost masticatory surface) can be replaced by suitable prosthesis, such as dentures.

(5)  Was any current abnormality in the roof of the Veteran's mouth at least as likely as not incurred or aggravated by any injury or disease during his military service?  Was it the intended result of dental treatment?  

(6)  Was any other identified dental disability as contemplated by 38 C.F.R. § 4.150 at least as likely as not incurred or aggravated by the Veteran's service?  

A complete rationale must be provided for any opinion.  All lay and medical evidence of record should be considered.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the report and explain why a non-speculative opinion cannot be offered.  

5.  After completing any further development as may be indicated by any response upon remand, readjudicate the Veteran's claim for residuals of dental trauma, to include for treatment purposes.  Readjudication should be based on all lay and medical evidence of record.  If the claim remains denied, furnish a Supplemental Statement of the Case (SSOC) to the Veteran and his representative which addresses all relevant law and all evidence associated with the claims file since the last SSOC.  Allow an appropriate time for response.

The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


